WASHINGTON, Circuit Justice.
The ground of the present motion is, that the plea does not admit or deny all the allegations stated in the bill; and therefore an answer to that extent is so indispensable that the court must overrule the plea, whether the matter pleaded amount to a bar or not.
The court can by no means accede to this proposition. The practice of the courts of equity is quite otherwise. A plea, being nothing more than a special answer to the bill, setting forth and relying upon some one fact, or a number of facts, tending to one point, sufficient to bar, delay, or dismiss the suit, it would be a vice in the plea to cover any other parts of the bill than such as concern the particular subject of the bar, its office being to reduce the cause, or some part of it, to a single point, and thus to prevent the expense and trouble of an examination at large. It is true, that all facts essential to render the plea a complete defence to the bill, so far as the plea extends, must be averred in it, or it will be no defence at all. If the plea be to the whole of the bill, it must cover the whole; that is, it must cover the whole subject to which the plea applies, and which it professes to cover, or it will be bad: as if the bill respect a house and so many acres of land; and the plea, professing to cover that charge, pleads only in bar as to the house; but if it cover the whole subject, and contains a full defence in relation to it, there is no necessity, nor would it be proper to notice other parts of the bill not involved in the subject to which the plea applies. If the plea be only to a part of the bill, the rest of the bill ought to be answered, or else the court would consider the parts not embraced by the plea, or answered, as true. But there is no instance where the plea contains in itself a full defence to the bill, that an answer is necessary, unless it is rendered so, in order to negative some equitable ground stated in the bill for avoiding the effect of the anticipated bar: as where fraud, combination, facts intended to *186avow the force of the statute of fraud, or to bring the plaintiff within some of the exceptions to the act of limitations, as the one or tlie other of these defences may be expected; and in those and similar cases, the defendant is bound not only to deny those charges in his plea, but to support his plea by an answer, also denying them fully and clearly. If every plea required an answer to accompany it, there would be no use for the twentieth rule lately established by the supreme court (which is conformable to the English practice), which declares, that if the plea be overruled, the defendant shall proceed to answer the bill; since the argument supposes that the bill has already been answered.
[NOTE. This cause was again argued on the validity of the bar relied on in the plea. It was bold that the plaintiff was barred of the relief prayed for. and the plea was allowed. The ■.bill was therefore dismissed. Case No. 12.892.]
In this ease, the plea professes to go to the whole bill, and does in fact cover the whole ■subject to which the plea applies; and if the matter of it be a full defence to the suit, it is unnecessary to answer other parts of the bill, not involved in the subject which forms the ground of the defence.
The plaintiff's counsel will be at liberty to argue the plea on its merits, or to reply to it, as he may think proper.